Citation Nr: 0124214	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-02 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant may be considered as the widow of the 
veteran for the purpose of Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active service from October 1952 to October 
1954.  He died in August 1982, and the appellant claims to be 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2000 determination by the VA 
Regional Office (RO) in Detroit Michigan.  The appellant 
lives in Michigan, and was a resident of that state at the 
time of the veteran's death.  The veteran was a resident of 
Illinois at the time of his death.  


REMAND

The appellant in this matter seeks recognition as the 
surviving spouse of the veteran, who served during a period 
of war.  Such status may entitle the appellant to VA death 
pension benefits.  See 38 U.S.C.A. § 1541 (West 1991).

The appellant claims that she and the veteran were married in 
July 1967, and later separated due to the veteran's alcohol 
abuse; however, she asserts that they were never divorced.  
She further claims that she never lived with another man as 
husband and wife since her marriage to the veteran.  
Therefore, she contends that she should be recognized as the 
veteran's widow for purposes of VA benefits.  

There is competent documentary evidence of record as to the 
July 1967 marriage between the appellant and the veteran.  On 
the veteran's application for VA pension benefits, submitted 
in June 1979, he indicated that his marriage to the appellant 
had terminated by divorce in 1973 in East St. Louis, Illinois 
and that he had married Y.S. in May 1975.  The veteran's 
August 1982 death certificate lists Y.S. as his surviving 
spouse.  It is further noted that Y.S. submitted a claim for 
the veteran's burial expenses as the veteran's surviving 
spouse and was awarded such benefits.  However, a marriage 
certificate of the alleged marriage between the veteran and 
Y.S. is not of record.

Under relevant statute, a "surviving spouse" is a person who 
was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(31) (West 1991); 38 C.F.R. 
§ 3.50(b) (2001).

Under 38 C.F.R. § 3.50(a), a wife is a person whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
For VA benefit purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j) (2001).  See also 38 C.F.R. § 3.53(a) (2001) (The 
requirement that there be continuous cohabitation from the 
date of marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either part, will 
not break the continuity of the cohabitation.).  Id.

In the instant case, the Board finds that further development 
is necessary to determine whether the veteran and the 
appellant were divorced in 1973, in East St. Louis, Illinois 
as claimed by the veteran in his June 1979 application for VA 
benefits.  In this regard, there is a May 1980 notation on a 
VA Form 21-6798 in the claims folder that the veteran and 
appellant were "estranged" - a term which often means 
separated rather than divorced.  The RO did make one attempt 
in October 1999, to obtain a copy of the divorce decree for 
the appellant and the veteran (as well as a copy of the 
marriage certificate for the veteran and Y.S.) from the 
Division of Vital Records for the State of Illinois.  
However, when a standard form letter was received in response 
in December 1999, requesting a fee of $5.00 for such 
information, the RO did not make further attempts to obtain 
verification as to whether the parties were divorced in 1973 
as alleged by the veteran.  Furthermore, the RO did not 
inform the appellant of the failed attempt to obtain this 
information.  

In addition, at the time of the appellant's submission of her 
substantive appeal in January 2001, she also indicated that 
she had submitted some sort of proof of her continuing 
marriage to the veteran to the Social Security Administration 
(SSA).  To date, no attempt has been made to obtain this 
evidence from the SSA.

The VA's duty to assist and notify was legislatively expanded 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107) (VCAA), 
which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate claims for benefits under laws administered by 
VA.  VCAA is applicable to all claims filed on or after the 
date of enactment or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have not been satisfied, the regulatory 
provisions likewise will not be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

Thus, in light of the VCAA and the VA's implementing 
regulations, and for the reasons set forth above, the case 
must be REMANDED to the RO for the following action:

1.  The RO should attempt to obtain 
verification from appropriate government 
sources as to whether the marriage of the 
veteran and appellant was, in fact, 
terminated by divorce in 1973 in East St. 
Louis, Illinois, as claimed by the 
veteran.  These sources should include 
the Social Security Administration (SSA).  
The RO should provide appropriate 
notification to the appellant of all 
development attempts in accordance with 
the VCAA and implementing VA regulations.

2.  Thereafter, if the alleged divorce 
can not be verified, then the RO should 
consider whether the appellant and the 
veteran continuously cohabited from the 
date of their marriage until the date of 
the veteran's death.  

3.  The RO should take such additional 
development or review action as it deems 
proper.  The RO should also ensure 
compliance with the notification and 
assistance requirements of the VCAA and 
the implementing VA regulations. 

4.  The RO should then readjudicate the 
claim in accordance with this remand.  If 
the RO affirms its prior denial, the RO 
should provide the appellant, and her 
representative with a supplemental 
statement of the case, which includes all 
laws and regulations applicable to this 
claim, and afford her an opportunity to 
respond thereto before the claim is 
returned to the Board for additional 
review.

The purpose of this REMAND is to afford the appellant due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



